 

EXHIBIT 10.3.3

[gmmjknjxsrb2000001.jpg]

April 26, 2018

Steve Davi

Dear Steve,

Congratulations on your promotion to Executive Vice President, Technology!  I am
pleased to confirm the details of your change below:

 

•

Effective immediately, your new title will be Executive Vice President,
Technology.

 

•

Your bonus target will continue to be 50%.

 

•

You will be awarded one added week (40 hours) of Paid Time Off (PTO), in
addition to your standard annual allotment, each year going forward.

 

•

On April 26, 2018, the Board of Directors approved a proposal to grant you an
option to purchase 35,000 shares of the Company’s Common Stock (the
“Option”).  The exercise price per share of the Option was be determined by the
Board or its Compensation Committee when the Options are granted.  The Option
will be subject to the terms and conditions applicable to options granted under
the Company’s 2012 Stock Plan (the “Plan”), as described in the Plan and the
applicable Stock Option Agreement.  You will vest in 25% of the Option shares
after 12 months of continuous service, and the balance will vest in equal
monthly installments over the next 36 months of continuous service, as described
in the applicable Stock Option Agreement. Added information will be forthcoming
regarding this option grant from the Finance team.

We are proud to have you working with us and look forward to your continuing
contributions!

Best Regards,

/s/ Erin Johnson

Erin Johnson

Vice President, Human Resources

cc: employee file

 